UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended November 1, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-3319 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) 847-288-7000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Registrant’s common stock outstanding as of November 16, 2008 was 24,246,165. Table Of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Table of Contents Page. No. PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS 3 Consolidated Statements of Operations for the Three Months ended November 1, 2008 and October 27, 2007 3 Consolidated Balance Sheets - November 1, 2008 and August 2, 2008 4-5 Consolidated Statements of Cash Flows for the Three Months ended November 1, 2008 and October 27, 2007 6 Notes to Consolidated Financial Statements 7-14 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15-20 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item 4.CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 21-23 Item 1A.RISK FACTORS 23 Item 6.EXHIBITS 23 SIGNATURES 24 SIGNATURES EX-31.1 (EX-31.1):Certification EX-31.2 (EX-31.2):Certification EX-32.1 (EX-32.1):Certification EX-32.2 (EX-32.2):Certification 2 Table Of Contents PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended November 1, 2008 October 27, 2007 NET SALES $ 22,291 $ 26,716 COST OF SALES 16,984 20,285 GROSS MARGIN 5,307 6,431 Selling, general and administrative 5,043 3,740 Research and development 489 481 Total operating expenses 5,532 4,221 OPERATING INCOME (LOSS) (225 ) 2,210 Interest expense, net of interest income of $25 and $53 in 2009 and 2008, respectively (55 ) (70 ) Other income (expense) 67 (7 ) INCOME(LOSS) BEFORE INCOME TAX PROVISION (213 ) 2,133 INCOME TAX PROVISION 396 1,026 NET INCOME (LOSS) $ (609 ) $ 1,107 NET INCOME (LOSS) PER BASIC SHARE $ (0.03 ) $ 0.05 Weighted average shares outstanding 24,243,259 24,161,407 NET INCOME (LOSS) PER DILUTED SHARE $ (0.03 ) $ 0.04 Weighted average shares outstanding 24,243,259 24,722,392 See notes to consolidated financial statements. 3 Table Of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) ASSETS November 1, 2008 August 2, 2008 CURRENT ASSETS: Cash and cash equivalents $ 9,583 $ 7,828 Trade receivables (net of allowance for doubtful accounts of $1,230 and $1,400 at November 1, 2008 and August 2, 2008, respectively) 21,199 25,218 Inventories (net of allowance for excess and obsolete of $4,102 and $4,435 at November 1, 2008 and August 2, 2008, respectively) 17,602 18,439 Prepaid expenses and other current assets 1,765 2,085 Total current assets 50,149 53,570 NON-CURRENT ASSETS: Property plant and equipment, net 6,703 7,377 Deferred income taxes 660 770 Goodwill 4,526 4,526 Other assets 96 110 Total non-current assets 11,985 12,783 TOTAL ASSETS $ 62,134 $ 66,353 See notes to consolidated financial statements. 4 Table Of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) LIABILITIES AND SHAREHOLDERS’ EQUITY November 1, 2008 August 2, 2008 CURRENT LIABILITIES: Current portion of long-term debt $ 1,643 $ 1,797 Accounts payable – trade 10,944 12,191 Accrued expenses 9,328 8,378 Total current liabilities 21,915 22,366 NON-CURRENT LIABILITIES: Long-term debt, less current portion 3,592 4,504 Other long-term liabilities 2,762 3,320 Total non-current liabilities 6,354 7,824 Total liabilities 28,269 30,190 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, $.10 par value; Authorized 50,000,000; issued-24,900,629 and 24,897,723 at November 1, 2008 and August 2, 2008, respectively 2,490 2,490 Additional paid-in capital 80,450 80,398 Treasury shares – 654,464 shares, at cost at November 1, 2008 and August 2, 2008, respectively (5,615 ) (5,615 ) Accumulated other comprehensive income 2,512 4,252 Accumulated deficit (45,972 ) (45,362 ) Total shareholders' equity 33,865 36,163 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 62,134 $ 66,353 See notes to consolidated financial statements. 5 Table Of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Three Months Ended November 1, 2008 October 27, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (609 ) $ 1,107 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 283 227 Deferred income tax provision 41 11 Stock based compensation expense 53 172 Changes in operating assets and liabilities: Trade receivables 2,401 (803 ) Inventories (308 ) 1,370 Prepaid expenses and other current assets 216 352 Other assets 12 32 Accounts payable – trade (543 ) (5,177 ) Accrued expenses 1,589 148 Payment of accrued litigation settlement costs (60 ) - Income taxes payable - 1,012 Other long-term liabilities (266 ) (107 ) Net cash provided by (used in) operating activities 2,809 (1,656 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property plant and equipment purchases (98 ) (163 ) Net cash used in investing activities (98 ) (163 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of long-term debt (506 ) (345 ) Proceeds from warrant exercises - 68 Net cash used in financing activities (506 ) (277 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (450 ) 112 CASH AND CASH EQUIVALENTS INCREASE (DECREASE) FOR THE PERIOD 1,755 (1,984 ) CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 7,828 7,860 CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ 9,583 $ 5,876 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for Interest $ 81 $ 107 Taxes 396 - See notes to consolidated financial statements. 6 Table Of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Del Global Technologies Corp. and its subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim periods have been included.Results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year.These consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) for the fiscal year ended August 2, 2008.Certain prior year’s amounts have been reclassified to conform to the current period presentation. The Company’s fiscal year-end is based on a 52/53-week cycle ending on the Saturday nearest to July 31.Results of the Company’s subsidiary, Villa Sistemi Medicali S.p.A. (“Villa”), are consolidated into Del Global’s consolidated financial statements based on a fiscal year that ends on June 30 and are reported on a one-month lag. REVENUE RECOGNITION The Company recognizes revenue upon shipment, provided there is persuasive evidence of an arrangement, there are no uncertainties concerning acceptance, the sales price is fixed, collection of the receivable is probable and only perfunctory obligations related to the arrangement need to be completed.The Company maintains a sales return allowance, based upon historical patterns, to cover estimated normal course of business returns, including defective or out of specification product.The Company’s products are covered primarily by one year warranty plans and in some cases optional extended warranties for up to five years are offered.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line.The Company recognizes service revenue when repairs or out of warranty repairs are completed.The Company has a Food & Drug Administration obligation to continue to provide repair service for certain medical systems for up to seven years past the warranty period.These repairs are billed to the customers at market rates. NEW ACCOUNTING PRONOUNCEMENTS In March 2008, the Financial Accounting Standards Board (the “FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of SFAS No. 133.The Statement requires enhanced disclosures about an entity’s derivative and hedging activities.The Statement is effective for fiscal years and interim periods beginning after November 15, 2008.The Company is currently evaluating the requirements of SFAS 161, but does not expect it to have a material impact. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (“SFAS 160”). SFAS 160 requires identification and presentation of ownership interests in subsidiaries held by parties other than the Company in the consolidated financial statements within the equity section but separate from the equity owned by Del Global.SFAS 160 also requires that (1) the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of operations, (2) changes in ownership interest be accounted for similarly, as equity transactions and (3) when a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary and the gain or loss on the deconsolidation of the subsidiary be measured at fair value.
